Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
27, 2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed April 27, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00300-CV
____________
 
IN RE CLIFFORD A. SMITH, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On April 3, 2006, relator filed a petition for
writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition, relator asked this court to
compel the Honorable John Ellisor, presiding judge of the 122nd Judicial
District Court of Galveston County, and the Parole Division of the Texas
Department of Criminal Justice to withdraw a warrant issued for his arrest
pursuant to  alleged parole violations.
                                                                              




With respect to the Parole Division of the Texas Department
of Criminal Justice, we lack jurisdiction to address relator=s complaint.  See Tex.
Gov=t Code Ann. ' 22.221 (a), (b) (Vernon 2004).  As for the remaining portion of relator=s claim, he has not established that
he is entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed April 27, 2006.
Panel consists of
Justices Anderson, Edelman, and Frost.